               Case 19-12269-CSS             Doc 1265         Filed 07/02/20        Page 1 of 16




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                   )                             Chapter 11
                                         )
MTE HOLDINGS LLC, et al.,1               )                             Case No. 19-12269 (CSS)
                                         )
       Debtors.                          )                             (Jointly Administered)
________________________________________ )
                                         )
MCCLINTON ENERGY GROUP, LLC,             )
                                         )
       Plaintiff,                        )
                                         )
v.                                       )                             Adv. Proc. No. 20-_____ (CSS)
                                         )
MDC ENERGY LLC,                          )
MDC TEXAS OPERATOR LLC,                  )
MDC REEVES ENERGY LLC, and               )
NATIXIS, NEW YORK BRANCH.                )
                                         )
       Defendants.                       )
________________________________________ )


                 COMPLAINT AND REQUEST FOR DECLARATORY
                JUDGMENT TO DETERMINE VALIDITY, PRIORITY,
          AND EXTENT OF MINERAL LIENS ON THE DEBTORS’ PROPERTY


         McClinton Energy Group, LLC (“McClinton”), by and through the undersigned

counsel, hereby files this Complaint and Request for Declaratory Judgment to Determine

Validity, Priority, and Extent of Mineral Liens on the Debtors’ Property pursuant to Rule 7001

of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and the Order

Establishing Procedures to Determine the Validity, Priority, And Extent Of Liens Asserted by

Statutory Lien Claimants [D.I. 1150] to determine the validity, priority, and extent of its


1
 The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, are: MTE Holdings LLC (7894); MTE Partners LLC (1158); Olam Energy Resources I LLC (0770); MDC
Energy LLC (9140); MDC Texas Operator LLC (1087); Ward I, LLC (6817); and MDC Reeves Energy LLC
(3644). The Debtors’ address is 280 East 96th Street, Suite 210, Indianapolis, Indiana 46240.
             Case 19-12269-CSS           Doc 1265   Filed 07/02/20    Page 2 of 16




statutory mineral liens under applicable state law on certain of the Debtors’ properties, and

respectfully shows as follows:


                                             Parties

       1.       Plaintiff McClinton is a Texas limited liability company with its principal place

of business located in Midland, Texas.

       2.       Defendant MDC Energy LLC (“MDC”) is a limited liability company organized

under the laws of the State of Delaware with its principal place of business in Indianapolis,

Indiana.

       3.       Defendant MDC Texas Operator LLC (“MDC Texas Operator”) is a limited

liability company organized under the laws of the State of Delaware with its principal place of

business in Indianapolis, Indiana.

       4.       Defendant MDC Reeves Energy LLC (“MDC Reeves”) is a limited liability

company organized under the laws of the State of Delaware with its principal place of business

in Indianapolis, Indiana.

       5.       Natixis, New York Branch (“Natixis”) is the administrative agent on behalf of

certain lenders and other parties (collectively, the “Lenders” and, together with Natixis, the

“Prepetition Secured Parties”) in connection with a $60 million credit facility under that certain

Credit Agreement dated as of September 17, 2018, (the “Credit Agreement”) with Defendant

MDC.

                                     Jurisdiction and Venue

       6.       Defendants MDC, MDC Texas Operator, and MDC Reeves (collectively, the

“Debtor Defendants”) are debtors in the above-captioned jointly administered chapter 11 cases




                                                2
             Case 19-12269-CSS        Doc 1265     Filed 07/02/20     Page 3 of 16




styled In re MTE Holdings LLC, Case No. 19-12269 (CSS) (Bankr. D. Del.) (the “Cases”),

pending in the United States Bankruptcy Court for the District of Delaware (the “Court”).

       7.      This Court has jurisdiction over the Cases and this Complaint pursuant to 28

U.S.C. §§ 157(a) and 1334(a), and the Amended Standing Order of Reference from the United

States District Court for the District of Delaware dated February 29, 2012. Jurisdiction to grant

declaratory relief exists pursuant to 28 U.S.C. §§ 2201 and 2202, 11 U.S.C. § 105, and Fed. R.

Bankr. P. 7001(2) and 7001(9).

       8.      This is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (K), and (M).

       9.      Venue of the Cases and this adversary proceeding in this district is proper under

28 U.S.C. §§ 1408 and 1409.

       10.     Pursuant to Bankruptcy Rule 7008(a) and Rule 7008-1 of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”), McClinton consents to the Court’s entry of a final judgment or

order with respect to the adversary proceeding if it is determined that the Court, absent consent

of the parties, cannot enter final orders or judgments consistent with Article III of the United

States Constitution.

                                       Nature of Action

       11.     This is an action pursuant to Rules 7001(2) and 7001(9) and the Declaratory

Judgment Act (28 U.S.C. § 2201).

       12.     By this Complaint, McClinton seeks a judgment of this Court declaring the

validity and extent of certain statutory mineral liens held by McClinton against the Debtor

Defendants’ property and determining the priority of such liens against the prepetition and

postpetition liens and security interests of the Prepetition Secured Parties. Specifically,




                                               3
             Case 19-12269-CSS          Doc 1265      Filed 07/02/20     Page 4 of 16




McClinton seeks a determination that (i) McClinton holds valid, fully-perfected, and enforceable

statutory mineral liens on certain of the Debtor Defendants’ property, and (ii) such valid, fully-

perfected, and enforceable statutory mineral liens are senior in priority to the prepetition and

postpetition lien claims of the Prepetition Secured Parties.

                                            Background

       13.      On November 8, 2019 (the “Petition Date”), the Debtor Defendants initiated their

Cases by filing their voluntary petitions for relief under chapter 11 of title 11 of the United States

Code (the “Bankruptcy Code”).

       14.      MDC Reeves owns certain mineral interests in Reeves County, Texas and, upon

information and belief, MDC Texas Operator operates producing gas wells in connection with

those mineral interests. See Schedules of Assets and Liabilities for MDC Reeves Energy LLC

[Case No. 19-12388, D.I. 6].

       15.      On the Petition Date, the Debtors filed the Motion for Entry of Interim and Final

Orders (I) Authorizing the Use of Cash Collateral (II) Providing Adequate Protection to the

Secured Lender; (III) Modifying Automatic Stay Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and

507; and (IV) Scheduling Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) and Local

Rule 4001-2 [D.I. 49] (the “Cash Collateral Motion”) seeking, among other things, authorization

to use cash collateral and provide adequate protection and other forms of relief to certain

prepetition secured parties. On November 19, 2019, the Court entered the first interim order [D.I.

112] (the “First Interim Order”) approving the Cash Collateral Motion on an interim basis and

setting a further hearing on the Motion for December 13, 2019. On December 17, 2019, the Court

entered the second interim order [D.I. 297] (the “Second Interim Order”) approving the Motion on

an interim basis and setting a further hearing on the Motion for January 15, 2020, which hearing




                                                  4
             Case 19-12269-CSS         Doc 1265      Filed 07/02/20     Page 5 of 16




was subsequently adjourned to January 17, 2020. On January 17, 2020, the Court entered the

third interim order [D.I. 506] (the “Third Interim Order”) approving the Cash Collateral Motion

on an interim basis and setting a further hearing on the Motion for February 4, 2020. On

February 4, 2020, the Court entered the fourth interim order [D.I. 554] (the “Fourth Interim

Order”) approving the Cash Collateral Motion on an interim basis and setting a further hearing

on the Motion for February 24, 2020. On February 27, 2020, the Court entered the Fifth Interim

Order [D.I. 674] (the “Fifth Interim Order”) approving the Cash Collateral Motion on an interim

basis and setting a further hearing on the Motion for March 31, 2020. On April 2, 2020, the

Court entered the Sixth Interim Order [D.I. 874] (the “Sixth Interim Order”) approving the Cash

Collateral Motion on an interim basis and setting a final hearing on May 4, 2020, which hearing

was rescheduled for May 11, 2020. On May 15, 2020, the Court entered the Final Order [D.I.

1092] (together with the First Interim Order, the Second Interim Order, the Third Interim Order,

the Fourth Interim Order, the Fifth Interim Order, and the Sixth Interim Order, the “Cash

Collateral Order”) approving the Cash Collateral Motion on a final basis.

       16.      On September 17, 2018, prior to the Cases and as set forth in the Cash Collateral

Motion, the Prepetition Secured Parties made certain loans and extensions of credit under the

Credit Agreement to MDC. In connection with the Cash Collateral Motion, the Prepetition

Secured Parties have asserted that, under the Credit Agreement and certain other documentation

executed therewith (collectively, the “Credit Documents”), MDC and certain affiliated

guarantors granted “senior security interests in, and continuing, valid, binding, enforceable and

perfected first priority liens on . . . any interest in any kind of property or asset, whether real,

personal or mixed, or tangible or intangible, including Cash, securities, accounts and contract




                                                 5
              Case 19-12269-CSS              Doc 1265        Filed 07/02/20         Page 6 of 16




rights . . . .” Cash Collateral Order ¶ (D)(i). This assertion of a first priority security interest

includes oil and gas leasehold interests, working interests, and associated property rights.

        17.       According to the relevant land records of Reeves County, the security instruments

for the Credit Documents were not filed against the Debtor Defendants’ real property interests in

that county—and thus the security interests of the Prepetition Secured Parties were not perfected

as to such collateral—until September 25, 2018.

        18.       Pursuant to the Cash Collateral Order, the Debtors have admitted and stipulated

to the Prepetition Secured Parties’ claim and security interests. See Cash Collateral Order ¶ (C),

(D), (E), (F).2

        19.       Furthermore, pursuant to Bankruptcy Code sections 361(2) and 363(c)(2), the

Debtors granted to the Prepetition Secured Parties certain adequate protection liens effective as

of the Petition Date on all of the Debtors’ assets as well as certain adequate protection liens on

specific assets of the Debtors for capital expenditures. See Cash Collateral Order ¶¶ 4(a) and

4(b). The postpetition adequate protection liens granted to the Prepetition Secured Parties are (i)

made expressly subordinate to “Permitted Prior Liens” (as defined therein) and (ii) provided the

same relative priority with postpetition replacement liens granted to “Statutory Lienholders” (as

defined therein) as the underlying prepetition liens of the parties as of the Petition Date.

        20.       On June 2, 2020, the Court entered the Order Establishing Procedures to

Determine the Validity, Priority, and Extent of Liens Asserted by Statutory Lien Claimants [D.I.

1150], pursuant to which this Complaint is filed. In light of the Cash Collateral Order and the

broad assertions of first-position priority by the Prepetition Secured Parties as to their prepetition

2
  Importantly, paragraphs 4(a) and 4(b) of the Cash Collateral Order do not provide priming liens to the Prepetition
Secured Parties. Both paragraphs expressly provide that the priority of such adequate protection liens “shall be the
same as the relative priorities of the underlying liens as they existed as of the Petition Date or as perfected
subsequent to the Petition Date as permitted by section 546(b) of the Bankruptcy Code.” Cash Collateral Order ¶¶
4(a) and 4(b)


                                                         6
             Case 19-12269-CSS           Doc 1265       Filed 07/02/20       Page 7 of 16




and postpetition liens, McClinton disputes the Prepetition Secured Parties’ prepetition and

postpetition security interests insofar as such security interests are asserted to be superior to the

valid, fully-perfected, and enforceable statutory mineral liens of McClinton as further described

herein. As detailed in its proofs of claims filed in these Cases – Claim Nos. 57, 58 and 59 --

McClinton is a company which continuously provided oilfield support products and services

under express contracts with Debtor Defendants, MDC, MDC Texas Operator and MDC Reeves,

commencing in October 2015 and through 2019 for operations relating to various leases located in

Reeves County, Texas (the “Leases”). Oilfield support products and services were initially

provided to the Debtor Defendants pursuant to a Master Services and Supply Contract dated July

18, 2014 between McClinton and MDC Texas Energy, LLC. The total amount due and owing

McClinton by the Debtor Defendants for unpaid oilfield support products and services is at least

$2,687,080.31, exclusive of any accruing interest, costs, fees, and other charges, with additional

amounts owed and accrued after the Petition Date.

       21.      Under applicable state law (Texas Property Code § 56.001 et seq.), McClinton

obtained and perfected the following prepetition statutory mineral liens (the “Mineral Liens”) on

the Leases set forth below to secure unpaid amounts for oilfield support products and services

provided to the Debtor Defendants:

        LEASE3              AMOUNT                          NOTES                        INSTRUMENT

 A Classic Dash             $84,134.26         Lien recorded on 10/03/19.                #2019016255
 18-1H, 18-2H,
 and 18-3H
 Affirmed 6 2H,             $51,970.37         Lien recorded on 10/03/19.                #2019016252
 3HM, 5H, and
 7H


3
  McClinton understands that the Debtor Defendants operated certain of these leases as a pooled unit and
therefore, for the reasons stated herein, the Mineral Liens extend to and encumber the entire pooled unit.



                                                    7
          Case 19-12269-CSS         Doc 1265   Filed 07/02/20       Page 8 of 16




     LEASE3            AMOUNT                     NOTES                      INSTRUMENT

Alysheba 18 1H and      $9,863.72      Lien recorded on 10/03/19.            #2019016253
2H

California Chrome 27   $48,766.96      Lien recorded on 10/03/19.            #2019016254
10H, 12H and 2H

Copperhead 23 5H       $179,448.72     Lien recorded on 10/03/19.            #2019016262
and 6H

Coopers Dream 23-1     $40,231.04      Lien recorded on 10/03/19.            #2019016256
1H

Coopers Dream 23-2     $16,605.19      Lien recorded on 10/03/19.            #2019016257
2H

Coopers Dream 23-3     $17,887.22      Lien recorded on 10/03/19.            #2019016558
3H

Coopers Dream 23-4     $20,788.72      Lien recorded on 10/03/19.            #2019016259
4H

Coopers Dream 23-5     $38,027.98      Lien recorded on 10/03/19.            #2019016260
5H

Coopers Dream 23-6     $36,900.43      Lien recorded on 10/03/19.            #2019016261
6H

Count Fleet 11-1 1H     $3,793.90      Lien recorded on 10/03/19.            #2019016263


Count Fleet 11-3 3H     $4,213.42      Lien recorded on 10/03/19.            #2019016264


Count Fleet 11-4 4H     $5,655.29      Lien recorded on 10/03/19.            #2019016265


Count Fleet 11-5 5H    $43,710.02      Lien recorded on 10/03/19.            #2019016266


Count Fleet 11-6 6H    $29,290.52      Lien recorded on 10/03/19.            #2019016267




                                           8
          Case 19-12269-CSS       Doc 1265     Filed 07/02/20      Page 9 of 16




      LEASE3            AMOUNT                    NOTES                     INSTRUMENT

David Trimble 13 1H     $104,289.68   Lien recorded on 10/23/19.            #2019017483


Delightful Dasher 11     $36,832.24   Lien recorded on 10/03/19.            #2019016268
5H and 11-2 2HM

Delightful Dasher 11-    $22,380.93   Lien recorded on 10/03/19.            #2019016234
4 4H
Easy Jet 18 1H           $38,106.71   Lien recorded on 10/03/19.            #2019016269

Easy Jet 18-2 2H         $36,900.43   Lien recorded on 10/03/19.             #2019016270
Easy Jet 18-3 3H         $38,053.06   Lien recorded on 10/03/19.            #2019016271

Gavyn’s Run 23 1H        $75,136.09   Lien recorded on 10/03/19.            #2019016272


Imperial Eagle 1-H,     $734,544.59   Lien recorded on 10/03/19.            #2019016273
24 2HM, 24 3HM, 24
4H, 24 5H, and 24 6H

Just Call Me Ken 8-       $2,064.55   Lien recorded on 10/03/19.            #2019016235
82 Unit 2H

Omaha 11 1H               $2,475.56   Lien recorded on 10/03/19.            #2019016236


Omaha 11-3 3H, 11-4     $186,977.89   Lien recorded on 10/03/19.            #2019016248
4H, 11-5 5H, and 11-
6 6H
Pickpocket 21 1H,        $74,582.95   Lien recorded on 10/03/19.            #2019016338
2H, 3H, and 4H

Repent 23 HM             $17,737.20   Lien recorded on 10/03/19.            #2019016249


Rocket Wrangler 11       $14,874.76   Lien recorded on 10/03/19.            #2019016237
1H

Rocket Wrangler 11-       $3,184.35   Lien recorded on 10/03/19.            #2019016240
2 2H

Rocket Wrangler 11-      $44,273.09   Lien recorded on 10/03/19.            #2019016239
3 3H




                                           9
          Case 19-12269-CSS     Doc 1265     Filed 07/02/20     Page 10 of 16




      LEASE3          AMOUNT                    NOTES                    INSTRUMENT

Rocket Wrangler 11-    $44,654.09   Lien recorded on 10/03/19.           #2019106241
4 4H

Runaway Ghost 23-2     $94,540.30   Lien recorded on 10/03/19.           #2019016250
2H and 23-3 3H

Seattle Slew 17 1H      $3,417.07   Lien recorded on 10/03/19.           #2019016242


Sir Barton 24 1H       $16,089.07   Lien recorded on 10/03/19.           #2019016243


Special Effort 18-3    $71,307.61   Lien recorded on 10/03/19.           #2019016244
3H

Special Effort 18-2    $71,307.61   Lien recorded on 10/03/19            #2019016251
2H

War Admiral 24 1H,    $250,208.54   Lien recorded on 10/03/19.           #2019016246
2HM, 3HM, 4H, 5H,
and 6H
Whirlaway 24 1H,       $64,733.95   Lien recorded on 10/03/19.           #2019016247
2H, and 3H

Yucca 2                 $7,120.23   Lien recorded on 10/03/19.           #2019016245


            TOTAL: $2,687,080.31




                                        10
              Case 19-12269-CSS              Doc 1265         Filed 07/02/20        Page 11 of 16




        22.       McClinton’s Mineral Liens attach to and encumber various property interests

(collectively, the “Collateral Properties”): (i) the subject well; (ii) the whole of such land or

leasehold or lease for oil and gas purposes; (iii) the material, machinery and supplies furnished

by the lien claimant; (iv) all other material, machinery and supplies used for mineral activities;

(v) all personal property; (vi) all buildings; (vii) all appurtenances; (viii) all other oil, gas and

water wells and pipelines and their right-of-way located on the subject leases; (ix) the oil and gas

produced from the subject leases; and (x) the proceeds from the sale thereof and any other

property provided for under Texas law. See Tex. Prop. Code § 56.003; Abella v. Knight Oil

Tools, 945 S.W.2d 847 (Tex. App.-Houston [1st Dist.] 1997, no writ).4

        23.       The Mineral Liens encumber the following interests in the Collateral Properties:

(i) the interest of the contracting party and the interest of any mineral property owner on whose

behalf the contracting party contracted (ii) the interest of identified working interest owners with

a recorded assignment as of the applicable mineral lien inception date; and (iii) the interest of

any working interest owner without a recorded assignment as of the applicable mineral lien

inception date. See Bandera Drilling Co. v. Lavina, 824 S.W.2d 782 (Tex. App.-Eastland 1992,

no writ); Trevor Rees-Jones, Trustee for Atkins Petroleum Corp. v. Trevor Rees-Jones, Trustee

for Apache Services, Inc., 799 S.W.2d 463 (Tex. App.-El Paso 1990, writ denied); McCarty v.

Halliburton Company, 725 S.W.2d 817 (Tex. App. -Eastland 1987, writ ref’d. n.r.e.).

        24.       Once filed and perfected, the inception date of McClinton’s Mineral Liens on the

Collateral Properties relates back to the commencement of the furnishing of oilfield support


4
  The law of the state of Texas is applicable in this context as the Leases in question and the provision of oilfield
support products and services by McClinton relate to real property located in Texas. See, e.g., Baker Hughes
Oilfield Operations, Inc. v. Union Bank of Cal., NA (In re Cornerstone E&P Co., LP), 435 B.R. 390, 399 (Bankr.
N.D. Tex. 2010) (analyzing Texas and Oklahoma law to determine the competing priority of security interests of
real property located in Texas and Oklahoma); compare In re SemCrude L.P., 864 F.3d 280 (3d Cir. 2017)
(applying Delaware state UCC law to determine perfection issues relating to security interests in personal
property).


                                                         11
            Case 19-12269-CSS          Doc 1265        Filed 07/02/20    Page 12 of 16




products and services on the subject Leases. See Tex. Prop. Code 56.004-005; Youngstown Sheet

& Tube Co. v. Lucey Products Co., 403 F.2d 135, 143 (5th Cir. 1968); In re Meg Petroleum

Corp., 61 B.R. 14, 20 (Bankr. N.D. Tex. 1986) (“[T]he Court finds that for purposes of Texas

law the mechanic’s and materialmen’s lien filed by a mineral contractor automically [sic] relates

back to the date that it first furnishes materials and services to the oil and gas lease so long as the

contractor files a lien affidavit in the proper county clerks ’ office within six months of

concluding its activities on the tract.”); Bandera Drilling Co. v. Lavina, 824 S.W.2d 782, 784

(Tex. App.-Eastland 1992, no writ); Trevor Rees-Jones, Trustee for Atkins Petroleum Corp. v.

Trevor Rees-Jones, Trustee for Apache Services, Inc., 799 S.W.2d 463 (Tex. App.-El Paso 1990,

writ denied); cf. Grasso Prod. v. BMO Fin. Inc. (In re Century Offshore Mgmt. Corp.), 83 F.3d

140, 141 (6th Cir. 1996) (determining that, under Louisiana lien law, priority dates back to the

inception of work, not the date of the first unpaid service). As stated by the United States

Bankruptcy Court for the Northern District of Texas, Texas law provides that “the inception date

of a mineral contractor lien relates back to the date work was first performed or materials first

supplied, but the lien does not affect an encumbrance that attached to land or a leasehold before

the lien's inception. Thus, under the ‘first in time’ rules under Texas … law, [a lender] will only

take first priority over a valid [mineral lienholder] on a particular oil and gas lease where [such

lender] perfected its lien prior to the date that the [mineral lienholder] first provided oilfield

support products and services attributable to that lease.” Baker Hughes Oilfield Operations, Inc.

v. Union Bank of Cal., NA (In re Cornerstone E&P Co., LP), 435 B.R. 390, 399 (Bankr. N.D.

Tex. 2010). McClinton first provided oilfield support products and services to the Debtor

Defendants in connection with the applicable Leases pursuant to the Master Services and Supply

Contract dated July 18, 2014 between McClinton and MDC Texas Energy, LLC. with respect to




                                                  12
             Case 19-12269-CSS         Doc 1265      Filed 07/02/20    Page 13 of 16




such Leases. The Mineral Liens of McClinton therefore date back to the applicable dates of when

McClnton first furnished oilfield support products and services to the Debtor Defendants

commencing in October 2015. Further, McClinton continuously provided oilfield support

products and services to the applicable Leases up until non-payment and then McClinton

properly and timely perfected its liens. The Prepetition Secured Parties did not obtain and perfect

their lien until September 25, 2018.

       25.     Under applicable Texas law, where multiple leases are operated as a pooled unit,

the mineral liens extend to and encumber the totality of the acreage of each lease included (in

whole or in part) in the applicable pooled unit. See Tex. Prop. Code § 56.003; Texcalco, Inc. v.

McMillan, 524 S.W.2d 405, 407 (Tex. Civ. App.-Eastland 1975, no writ); Dunigan Tool &

Supply Co. v. Burris, 427 S.W.2d 341 (Tex. Civ. App.-Eastland 1968, writ ref’d n.r.e.). Upon

information and belief, certain of the Leases referenced herein were operated as a pooled unit

and therefore the Mineral Liens of McClinton extend to and encumber the entire pooled unit and

relate back to the commencement of the furnishing of oilfield support products and services

for the pooled unit.

       26.     McClinton provided notice to preserve, perfect, maintain, and continue its rights

as a perfected lienholder in certain property interests of the Debtor Defendants under Texas

statutory mineral lien law, i.e. Texas Property Code Chapter 56, and McClinton’s claimed Texas

constitutional lien on such Property under Article 16, Section 37 of the Texas Constitution.

       21.     McClinton has properly filed Lien Affidavits and Claim Notices in each

applicable county asserting its rights under the Texas Property Code and the Texas Constitution.




                                                13
              Case 19-12269-CSS            Doc 1265         Filed 07/02/20      Page 14 of 16




                                         Justiciable Controversy

        27.       The Prepetition Secured Parties assert that they have valid, perfected,

enforceable, first-priority liens and security interests upon all of the Debtor Defendants’ assets,

which include the Collateral Properties, dating from their September 2018 Credit Documents and

the Cash Collateral Order.5 McClinton disputes that the Prepetition Secured Parties have first

priority liens upon the Collateral Properties, including the Debtor Defendants’ interests in oil and

gas leases and/or working interests, because McClinton’s Mineral Liens relate back to the

commencement of the furnishing of oilfield support products and services in October 2015 on

the subject Leases and prior to the September 25, 2018 perfection of a security interest by the

Debtor Defendants to the Prepetition Secured Parties. Accordingly, McClinton seeks a

declaration from the Court that McClinton’s Mineral Liens are valid, perfected, enforceable and

senior to the prepetition and postpetition lien claims of the Prepetition Secured Parties. A

declaratory judgment which declares the extent, validity, and priority of competing lien claims

on the Debtor Defendants’ property is authorized under Bankruptcy Rule 7001 and will

adjudicate disputed issues involved in this controversy between secured creditors in this

bankruptcy case. McClinton seeks and is entitled to a declaratory judgment regarding the extent,

validity, and priority of its Mineral Liens and the extent, validity and priority of the asserted

prepetition and postpetition liens of the Prepetition Secured Parties.




5
  See, e.g., Cash Collateral Order at footnote 4 (“The Prepetition Secured Parties assert that the oil and gas
production proceeds are the Prepetition Secured Parties’ Cash Collateral, the Statutory Lienholders dispute that
contention, and all of the parties’ rights are reserved.”).



                                                       14
                 Case 19-12269-CSS       Doc 1265       Filed 07/02/20   Page 15 of 16




                                       First Claim for Relief
                                       Declaratory Judgment

           28.     McClinton incorporates by reference the allegations set forth above as if fully set

forth herein.

           29.     This claim for relief arises under the Federal Declaratory Judgment Act, 28

U.S.C. § 2201 and Bankruptcy Rules 7001(2) and 7001(9).

           30.     As set forth above, McClinton has validly and timely recorded Mineral Liens

against the Collateral Properties of the Debtor Defendants. These Mineral Liens relate back to

inception dates prior to the recording of the competing security interests of the Prepetition

Secured Parties, and therefore McClinton holds a senior secured claim to the Prepetition Secured

Parties.

           31.     Accordingly, McClinton respectfully requests a judgment of this Court declaring

(i) that McClinton is the holder of validly and timely recorded Mineral Liens against the

Collateral Properties, and (ii) that McClinton’s validly and timely recorded Mineral Liens on

the applicable Collateral Properties, with inception dates pre-dating the date of filing of the

security interests of the Prepetition Secured Parties, are senior secured claims to the prepetition

and postpetition claims and interests of the Prepetition Secured Parties in the Collateral

Properties.




                                                   15
               Case 19-12269-CSS       Doc 1265       Filed 07/02/20    Page 16 of 16




                                         Requested Relief

           WHEREFORE, McClinton respectfully requests an order of the Court declaring that it

holds a validly perfected, first priority Mineral Lien on the Collateral Properties prior in time and

superior in right to the prepetition and postpetition claims and interests of the Prepetition Secured

Parties.


Dated: July 2, 2020                           WOMBLE BOND DICKINSON (US) LLP

                                              /s/ Morgan L. Patterson
                                              Matthew P. Ward (Del. Bar No. 4471)
                                              Morgan L. Patterson (Del. Bar No. 5388)
                                              1313 North Market Street, Suite 1200
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 252-4320
                                              Facsimile: (302) 252-4330
                                              Email: matthew.ward@wbd-us.com
                                              Email: morgan.patterson@wbd-us.com
                                                  -AND-
                                              FROST BROWN TODD LLC
                                              Mark A. Platt
                                              Cleve J. Glenn
                                              2101 Cedar Springs Road, Suite 900
                                              Dallas, TX 75201
                                              Telephone: (214) 545-3472
                                              Facsimile: (214) 545-3473
                                              E-mail: mplatt@fbtlaw.com
                                              E-mail: cglenn@fbtlaw.com

                                              Counsel to McClinton Energy Group




                                                 16
0144758.0732221 4835-2109-2033v3
